DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "memory (ROM)".  It is unclear if the ROM in parenthesis is meant to limit the memory as a read only memory. Limitations in parenthesis leave a claim unclear and indefinite.
Claim 18 recites the limitation "the OFDM pipeline".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimoto et al., USPN 2006/0101485.
With regard to claim 1, Nishimoto discloses a wireless communications security system (0038) that secures communication between at least two parties (Fig. 4) including a transmitter that transmits a packet (0041), the transmitter including an interleaver that receives ordered data to be transmitted and converts, according to a mapping (scramble key Ks), the ordered data to interleaved data to be sent in the packet (The stream includes program content that is encrypted (scrambled) by a scramble key (Ks), 0027), and a receiver that receives the packet, the receiver including a de-interleaver that de-interleaves, according to the mapping, the interleaved data into ordered data (0028), wherein the mapping is accessible at the receiver only on the condition that the receiver has a key (device key Kd, 0028).
With regard to claims 12 and 2, Nishimoto discloses the system of claim 1, as outlined above, and further discloses that the communication link uses a physical layer (0040), temporal dependency (0052), and interleaving bits using a flexible inter and intra-block data interleaver (0054).
With regard to claims 3 and 4, Nishimoto discloses the system of claim 2, as outlined above, and further discloses the key is generated using a channel state that is 
With regard to claim 14, Nishimoto discloses the system of claim 12, as outlined above, and further discloses the key bits will continue to update until a system specified event occurs, which could be based on the number of packets transmitted (0066, 0070).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11, 13, and 15-18, as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto in view of Kwak et al., USPN 2019/0044761.
With regard to claims 5, 8, 13 and 15, Nishimoto discloses the system of claim 12, as outlined above, and further discloses using symmetric keys (device keys Kds) and continuously using channel based keys (work keys Kw, 0027), and further discloses using registers (0068), but does not disclose using a shift register. Kwak discloses a system of wirelessly transmitting interleaved data similar to that of Nishimoto (0002, 
With regard to claim 6 and 7, Nishimoto in view of Kwak discloses the system of claim 12, as outlined above, and Nishimoto further discloses the key bits will continue to update until a time when a system specified event occurs, which could be based on the number of packets transmitted (0066, 0070). The motivation to combine remains the same as outlined above.
With regard to claim 9, Nishimoto in view of Kwak discloses the system of claim 15, as outlined above, and Kwak further discloses lower-order k bits are extracted from the key and a hash is applied (0086) as an address to index into a read only memory (0220) that stores multiple pre-computed mappings for the interleaver to use (0160). The motivation to combine remains the same as outlined above.
With regard to claim 10, Nishimoto in view of Kwak discloses the system of claim 15, as outlined above, and Nishimoto further discloses using the RAM as working memory (0051), and Kwak discloses the shift register can be LFSR (0036). The motivation to combine remains the same as outlined above.
With regard to claims 11 and 18, Nishimoto in view of Kwak discloses the system of claim 15, as outlined above, and Kwak discloses the interleaving and de-interleaving are done within an orthogonal frequency division multiplexing (OFDM) pipeline (0061-0062). The motivation to combine remains the same as outlined above.

With regard to claim 17, Nishimoto in view of Kwak discloses the system of claim 15, as outlined above, and Nishimoto further discloses the intermediate physical encryption key (Kd) at this point can be used, combined with a software encryption key from an application layer (Ks) and combined with a previously valid physical encryption key (Kw) for added security in generating new physical layer encryption keys (0028). The motivation to combine remains the same as outlined above.
Cited References
Varadarajan et al., USPN 2009/0257523, is cited as a reference that uses LFSR (0014) and OFDM pipelines (0007) to scramble transmitted data (0050). Varadarajan does not disclose using a key in the manner of the instant claims, and was thus not used for a rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB LIPMAN/Primary Examiner, Art Unit 2434